DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-20 of US Application No. 16/826,369 are currently pending and have been examined.  Applicant amended claims 2-6, 10-13 and 16-20 and cancelled claim 1.  
Claims 2-20 are allowed. 

Response to Arguments
The previous rejections of claims 1-10 and 12-20 under 35 USC § 101 are withdrawn. Applicant amended claim 11 to be in independent form and amended claims 2-10 and 12-19 to depend from claim 11. Applicant also amended independent claim 20 to include the limitations of previous claim 11. Claim 1 was canceled. Therefore, the previous rejections are withdrawn. 

Allowable Subject Matter
Claims 2-20 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Kocer et al. (US 2020/0019159 A1) in view of Scholten et al. (US 2018/0344114 A1), Brown et al. (US 2016/0327959 A1) and Matthews (US 2016/014661 A1).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Kocer, discloses a machine to perform operations in a field includes a memory including instructions and processing circuitry that is configured by the instructions to receive coverage data from a server, where the coverage data is indicative of operations executed by another machine in the field. The processing 

Scholten discloses a floor cleaning system including multiple autonomous floor cleaners or robots. The robots are configured to share a mapping, navigation, and/or stain sensing system. A first robot carries the mapping, navigation, and/or stain sensing system, and a second robot receives information from the mapping, navigation, and/or stain sensing system of the first robot. The system can include at least one dry vacuuming robot and at least one deep cleaning robot.

Brown discloses a method involving identifying an area to be monitored by an unmanned vehicle. A travel path is generated to be traversed by the unmanned vehicle. The unmanned vehicle is programmed to traverse the generated travel path. An operation of the unmanned vehicle is initiated to collect data about the area. The area is monitored based on the data collected by the unmanned vehicle.

Matthews discloses a method comprising identifying field boundaries from aerial imagery; detecting entry upon a first field by an agricultural machine without operator intervention, the first field within the identified field boundaries; and providing a first path to be traversed in the first field at least in part by the agricultural machine.

With respect to independent claim 11, Kocer taken either individually or in combination with other prior art of record fails to teach or suggest: wherein the at least one first autonomous vehicle and the at least one second autonomous vehicle are selected to optimally accomplish the coverage task, the second autonomous vehicle having increased coverage precision and reduced coverage rate compared to the first autonomous vehicle.

Independent claim 20 recites substantially similar limitations as claim 11 and is allowed for the same reason as claim 11. 

Claims 2-10 and 19-20 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.